DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0130949) in view of Sandstrom et al (US 2005/0209394) with evidence provide by Imazaki et al (US 2011/0253202).
Regarding claim 1, Maehara teaches a heavy duty ([0002]) pneumatic tire (Abstract) comprising a tread portion which has a land ratio from 75 – 85% ([0077]).
However, Maehara is silent on the composition of the tread.
Sandstrom teaches as rubber composition for tires for use in heavy duty applications ([0002]).  The rubber composition comprises an isoprene rubber ([0059]) as well as a butadiene rubber and a styrene-butadiene rubber ([0059]).  The composition can also a carbon black such as N134 ([0055]) which has a particle size of 19 nm (Imazaki, ([0181]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the rubber of Sandstrom as the material for the tire of Maehara.  One would have been motivated do so in order to receive the expected benefit of having a rubber composition which maintains significant physical properties (Sandstrom, [0004]).
Regarding claim 4, the tire of modified Maehara would inherently have the desired abrasion index because good abrasion resistance is achievable with the rubber composition (Sandstrom, [0048]) and the rubber is meant to be used in a heavy-duty environment.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0130949) in view of Joseph (US 2014/0221526) with evidence provided by Imazaki et al (US 2011/0253202).
Regarding claim 1, Maehara teaches a heavy duty ([0002]) pneumatic tire (Abstract) comprising a tread portion which has a land ratio from 75 – 85% ([0077]).
However, Maehara is silent on the composition of the tread.
Joseph teaches a tread material (Abstract) for heavy duty applications ([0003]) which comprise a rubber composition containing an isoprene rubber ([0027]), a styrene butadiene rubber ([0028]) and a butadiene rubber ([0033]).  The rubber composition also comprises a fine carbon black such as N 134 ([0036]) which has a particle size of 19 nm (Imazaki, ([0181]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention use the rubber as taught by Joseph in the tire of Maehara.  One would have been motivated to do so in order to receive the expected benefit of having a rubber composition suited to heavy loads (Joseph. [0025]).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0130949) in view of Joseph (US 2014/0221526) with evidence provided by Imazaki et al (US 2011/0253202) and Matsuo (US 5,804,645).
The discussion regarding Maehara, Joseph and Imazaki in paragraph 4 above is incorporated here by reference.
Regarding claim 2, modified Maehara teaches that a blend of two types of fillers can be used (Joseph, [0035]) and that the preferred “fine” carbon blacks are N134 (as noted above) and N220 (Joseph, [0036]).  As evidenced by Matsuo, N220 has a particle size of 22 nm (col. 7, lines 15-25).
Regarding claim 3, modified Maehara teaches that the styrene-butadiene has a styrene content which ranges from 1 to 20 % by weight (Joseph, [0029]).  Given that the amount of the styrene-butadiene in the rubber component ranges from 20 to 50 phr (Joseph, [0028]), then the total amount of styrene would overlap the claimed range of 2-11 % by mass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764